 ATLAS LOGISTICS GROUP RETAIL SERVICES (PHOENIX)
 357 NLRB No. 37  
353
Atlas Logistics Group Retail Services (Phoenix) LLC 
and
 Joshua Graves.  
Case 28ŒCAŒ023178 
August 5, 2011 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER AND HAYES
 On February 22, 2011, Administrative Law Judge Wil-
liam G. Kocol issued the att
ached decision.  The Acting 
General Counsel filed exceptions and a supporting brief.  
The Respondent filed an answering brief, and the Acting 

General Counsel filed a reply brief.  The Respondent 
filed cross-exceptions and a 
supporting brief.  The Act-
ing General Counsel filed an answering brief, and the 
Respondent filed a reply brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 

affirm the judge™s rulings, findings,
1 and conclusions as 
modified
2 and to adopt the recommended Order as modi-
fied.3                                                            
1 There are no exceptions to the judge™s finding that the Respondent 
unlawfully disparaged the Union and 
threatened that employees™ union 
activity would be futile when, on July
 24, 2010, Superv
isor Tyler Biggs 
told an employee that employees 
did not have any good shop stewards 
and that shop stewards could not 
do anything.  The Acting General 
Counsel has excepted to the judge™s failure to find additional instances 

of unlawful disparagement in violati
on of Sec. 8(a)(1) based on other 
comments made by Biggs.  We find it unnecessary to address those 
exceptions, as any such additional 8(a)(1) violations would not affect 

the Order. 
In his exceptions, the Acting General Counsel argues that the judge 
should have passed on the lawfulness of the Respondent™s work rules 

14, 21, and 22.  We find it unnecessary to address this exception be-

cause we agree with the judge that the Respondent effectively repudiat-
ed these rules under 
Passavant Memorial Area Hospital
, 237 NLRB 
138 (1978). Member Hayes does not n
ecessarily endorse all elements 
of the 
Passavant
 test, but agrees that the Respondent effectively repu-
diated any arguably unlawful conduct. 
2 We affirm the judge™s finding th
at the Respondent violated Sec. 
8(a)(1) when Supervisor Tyler Biggs 
told employee Joshua Graves that 
there would be problems if Graves did not return to work in 10 minutes.  
At the time, Graves was participati
ng on behalf of the Union in a work-
place time study and reasonably beli
eved, based on a contemporaneous 
statement by Union Business Agent Frank Mendoza to Biggs, that he 
was entitled to continue with that 
protected union activity.  Biggs did 
not contradict Mendoza on this point.  Consequently, when Biggs said 
there would be problems if Graves did not return to work, Graves 
would also reasonably believe that he was being threatened with un-

specified reprisals if he did not 
cease engaging in union activity.  See 
Belle of Sioux City, L.P.
, 333 NLRB 98, 106 (2001) (employer™s state-
ment must be viewed from empl
oyees™ perspective in determining 
whether the statement was an unlawful
 threat).  Such a statement tends 
to interfere with the free exercise of Sec. 7 rights, in violation of Sec 
8(a)(1) of the Act.  See 
SKD Jonesville Division L.P.
, 340 NLRB 101, 
101Œ102 (2003). 
ORDER 
The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below and orders that the Respondent, Atlas 

Logistics Group Retail Services (Phoenix) LLC, 
Tolleson, Arizona, its officers, agents, successors, and 
assigns, shall take the action set forth in the Order as 

modified.
 Substitute the following for paragraph 2(a). 
ﬁ(a) Within 14 days after service by the Region, post at 
its Tolleson, Arizona facility copies of the attached no-
tice marked ﬁAppendix.ﬂ
6  Copies of the notice, on forms 
provided by the Regional Director for Region 28, after 
being signed by the Respondent™s authorized representa-
tive, shall be posted by the Respondent and maintained 

for 60 consecutive days in conspicuous places, including 
all places where notices to employees are customarily 
posted. In addition to physical posting of paper notices, 

notices shall be distributed electronically, such as by 
email, posting on an intranet or an internet site, and/or 
other electronic means, if 
the Respondent customarily 
communicates with its employ
ees by such means.  Rea-
sonable steps shall be taken by the Respondent to ensure 
that the notices are not altered, defaced, or covered by 

any other material.  In the 
event that, during the penden-
cy of these proceedings, the 
Respondent has gone out of 
business or closed the facility
 involved in these proceed-
ings, the Respondent shall duplicate and mail, at its own 
expense, a copy of the notice to all current employees 
and former employees employed by the Respondent at 

any time since July 24, 2010.ﬂ 
 Sandra Lyons, Esq., for the General Counsel. 
Kelvin C. Berens 
and Jill L. Poole, Esqs. (Jackson Lewis LLP), 
of Omaha, Nebraska, for the Respondent. 
Joshua Graves, for the Charging Party. 
DECISION 
STATEMENT OF THE 
CASE WILLIAM G. KOCOL
, Administrative Law Judge.  This case 
was tried in Phoenix, Arizona, on
 January 5, 2011.  The charge 
and amended charge were filed 
by Joshua Graves on September 
10 and November 29, 2010,
1 respectively and were served on 
                                                                                             
Member Hayes notes that the c
onversations between Biggs and 
Graves arose from a mutual union-management misunderstanding of 
the permitted scope of Graves™ partic
ipation in the time study.  Under 
the circumstances, he would not find
 that Biggs™s statement about un-
specified ﬁproblemsﬂ constituted an unlawful threat. 
3 We shall modify the judge™s r
ecommended Order to provide for the 
posting of the noti
ce in accord with 
J. Picini Flooring
, 356 NLRB 11 
(2010).  For the reasons stated in his dissenting opinion in 
J. Picini 
Flooring
, Member Hayes would not require electronic distribution of 
the notice. 1 All dates are in 2010, unless otherwise indicated. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 354 
Atlas Logistics Group Retail Serv
ices (Phoenix) LLC (herein 
Atlas).2  The complaint was issued November 30, 2010.  The 
complaint alleges that Atlas violated Section 8(a)(1) by main-
taining work rules that restricted activity protected by Section 7 
of the Act.  The complaint also alleges that Atlas violated Sec-
tion 8(a)(1) by unlawful statemen
ts made by its supervisor, 
Tyler Biggs, to Graves.  Atlas filed a timely answer that admit-
ted the filing of the charges, interstate commerce and jurisdic-
tion, labor organization status 
of the General Teamsters (ex-
cluding Mailers), State of Arizona, Local Union No. 104, an 
affiliate of the International 
Brotherhood of Teamsters (herein 
the Union), and supervisory status.  The answer denied the 
substantive allegations of the complaint and also plead affirma-
tively that Atlas had remedied the work rule violations. 
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and At
las, I make the following 
FINDINGS OF FACT
 I.  JURISDICTION
 Atlas, a corporation, is engaged in the business of third-party 
logistics warehousing at its faci
lity in Tolleson, Arizona, where 
it annually purchases and receives goods valued in excess of 
$50,000 directly from points outside
 Arizona.  Atlas admits and 
I find that it is an employer engaged in commerce within the 
meaning of Section 2(2), (6), and (7) of the Act and that the 
Union is a labor organization w
ithin the meaning of Section 
2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 A.  Background 
Atlas operates a warehouse of a
bout 1.3 million square feet 
that houses goods and products sold by Fry™s Food Stores.  
Atlas employs about 600 persons at 
that facility.  Levi Abel is 
general manager of the facility a
nd is in overall charge of oper-
ations.  At times material to this case Tyler Biggs was supervi-
sor of the freezer, deli, and meat department. 
The Union represents the wareho
use employees.  Apparently 
the Union called a strike against 
Atlas in 1999.  Since that time 
relations between the Union and Atlas have generally been 
amicable.  They have been parties to successive collective-
bargaining agreements and, for the most part, they settle griev-
ances before arbitration.  Joshua Graves works for Atlas as a 
reach driver.  Graves is also a union steward.  The perception is 
that Graves has filed more grievances than other union stew-
ards.  Graves also filed an earlier charge with Region 28.  That 
charge was deferred to the grievance-arbitration procedure.  
Graves later withdrew the charge after Atlas assured Graves 
that the matters alleged in the charge would not occur again. 
B.  Credibility Observations 
The General Counsel presented the testimony from Graves, 
Carlos Lamadrid, Richard Coll
ey, David Gan, and Joseph 
                                                           
2 In its answer Atlas did not admit service of the charges, but it did 
not object to the introduction into evidence of the formal papers and 

those papers show the charges were se
rved as alleged in the complaint. 
Gaona.  All were still employed by Atlas at the time they testi-
fied.  The last four were long-
term employees, having worked 
for Atlas for 18, 15, 5, and 9 years, respectively.  In addition, 
the General Counsel presented the testimony of Frank Mendo-
za, president of the Union.  All these witnesses impressed me as 
credibly attempting to relate the facts as they knew them.  All 
gave testimony concerning stat
ements made by Biggs.  Im-
portantly, Atlas did not call Biggs 
to rebut their testimony.  I 
infer that Biggs™ testimony would not have been helpful to 
Atlas™ case.  I therefore generally credit the testimony of the 
General Counsel™s witnesses.  
These witnesses generally cor-
roborated each other.  To the extent there are differences in the 
testimony, I credit Graves™ testimony.  Based on my observa-
tion of the relative demeanor of 
the witnesses, I conclude that 
Graves was the most likely to remember and relate the details 
of the conversations he had with 
Biggs and others.  In its brief 
Atlas challenges the credibility 
of these witnesses, but its ar-
guments might have been more persuasive had it presented 
Biggs as a witness, permitted him to be cross-examined, and 
allowed me to assess his credibility. 
Both the General Counsel an
d Atlas presented testimony 
from Levi Abel, Atlas™ general ma
nager.  I conclude that his 
testimony was also credible and largely uncontradicted; I rely 
on it, especially for background
 matters.  Finally, Atlas pre-
sented the testimony of Andrew Marshall, the Union™s secretary 
treasurer.  Although Marshall did not present evidence that 
concerned the core issues in this case, he did provide back-
ground information that I 
conclude is credible. 
C.  Alleged Unlawful Statements 
The complaint alleges on about May 24 that Atlas, through 
Biggs, unlawfully disparaged the Union and union representa-
tives.  By way of background, Atlas has a policy of having 
employees who commit certain errors undergo retraining for a 
week.  A consequence of this is that the employee is not eligi-
ble for incentive pay for that week.  And, in order to get the 
incentive pay back the following week, the employee has to 
reach 100-percent production with no errors during that retrain-
ing week.  On May 24, Graves was summoned to the office of 
his supervisor, Scott Bryden; Biggs was also present in the 
office.  After Graves inquired why he was summoned, Bryden 
gave him a retraining week write
up.  Graves then requested the 
presence of a union steward.  Bryden then summoned Carlos 
Lamadrid, another steward, to his office.  After Lamadrid ar-
rived, he and Graves discussed 
the writeup.  Biggs then said 
that it was pretty sad when a union steward needs another union steward to represent him.  Graves 
replied that he just wanted to 
make sure that they followed the contract.  Biggs replied that 
all Graves did was represent liars.  Biggs walked away; Graves 
signed the writeup and then return
ed to work.  About a week or 
two earlier, Graves had filed a 
grievance on behalf of an em-
ployee who had allegedly asked fo
r Graves to represent him but 
was denied that request. 
Analysis 
An employer™s disparagement of a union or its officials alone 
does not violate the Act; rather the disparagement must be suf-
ficiently serious to reasonably interfere with, restrain, or coerce 
employees in the exercise of their Section 7 rights.  
Sears, Roe-
 ATLAS LOGISTICS GROUP RETAIL SERVICES (PHOENIX)
 355
buck & Co., 
305 NLRB 193 (1991).  For example, in 
Trailmo-bile Trailer, LLC, 
343 NLRB 95 (2006), the Board held: 
 1.  The judge found, inter 
alia, that the Respondent 
violated Section 8(a)(1) of the Act by making various 
statements to union supporters 
and officials that were de-
grading and demeaning.  Contrary to the judge, we find 
that these statements were not unlawful. 
The record establishes that on October 14, 1999, the 
Respondent™s manufacturing ma
nager, Michael Thornton, 
approached a group of employees engaged in handbilling 
and remarked that he could 
teach monkeys to weld, and 
that he could replace all the pa
inters within 10 minutes.  In 
addition, Thorton told employee Jerry Hardin that people 
in the Union were stupid, and Thorton told Union Steward 
James Baker that the Union wa
s ﬁusingﬂ him, and that Un-
ion Representative Ronnie Crider was ﬁworthless and no 
good.ﬂ  Thereafter, in mid-November, as Union Steward 
Verna Haggins delivered grievance documents to Human 
Resources Manager Rick Sparks
, Sparks asked Haggins if 
she was International Representative Crider™s ﬁmessenger 
boy,ﬂ and commented that he hoped that she was not doing 
something ﬁunderhanded.ﬂ  Sparks then asked Union 
Steward Lisa Fry, who was also present with Haggins, if 
she was present because Haggins needed a bodyguard.  
Further, in December, about a week before the election, 
Sparks commented in front of a group of employees that 
ﬁfat ass Ronnie Crider [was] living it up at the Holiday Inn 
on the employees™ dues.ﬂ 
The judge found that these st
atements violated Section 
8(a)(1) because they were demeaning and conveyed the 
impression that the employees
™ union activities were fu-
tile.  We disagree. 
It is well settled that the Act countenances a significant 
degree of vituperative speech in the heat of labor relations.  
Indeed, ﬁ[w]ords of disparagement alone concerning a un-
ion or its officials are insuffici
ent for finding a violation of 
Section 8(a)(1).ﬂ  
Sears, Roebuck & Co.
, 305 NLRB 193 (1991).  Rather, ﬁflip and intemperateﬂ remarks that are 
mere expressions of
 personal opinion are protected by the 
free speech provisions of Sect
ion 8(c) of the Act.  Id.  
Here, the comments of Thornton and Sparks, while dispar-
aging, did not suggest that the employees™ union activity 
was futile, did not reasonably convey any explicit or im-
plicit threats, and did not constitute harassment that would 
reasonably tend to interfere 
with employees™ Section 7 
rights.4         ________________________________________ 
4 In support of his finding that Thornton™s demeaning com-
ments violated Sec. 8(a)(1), the judge noted that in 
Bonanza Sir-
loin Pit
, 275 NLRB 310, 311, 314 (1985), the Board found that a 
supervisor™s reference to a union 
employee as a ﬁpiece of shitﬂ vi-
olated Sec. 8(a)(1).  The judge failed to note, however, that the 
supervisor™s comment in 
Bonanza
 was immediately followed by 
an additional comment in which he
 vowed to get rid of that em-
ployee.  Here, Thornton™s comments were not made together with 
any threats to terminate employees for their union activity, and 

accordingly are distinguishable from the comment at issue in 
Bo-
nanza.  The General Counsel cites 
Domsey Trading Corp., 
310 NLRB 
777, 793 (1993), but in that case the derogatory comments were 
so severe that empl
oyees could reasonably seek to avoid them 
by restricting their union activity.
3  Nonetheless, that case does 
indicate that I should examine the nature of the disparagement 
not in isolation but in its cumulative effect. 
Biggs™ remarks on May 24 belittled Graves™ effort to seek 
union assistance in handling the disc
ipline he had been given.  
Biggs™ comments also indicated that
 he felt that employees who 
sought Graves™ assistance were 
liars.  Remember Biggs is a 
supervisor; employees could re
asonably wonder whether these 
harsh words would translate into 
subtle actions against them.  
These were not comments of general disparagement about a 
union or union supporters; rather they were directed at the ex-
ercise of the Section 7 right to have union assistance and there-
fore may have a reasonably tende
ncy to interfere with those 
rights.  The Board, however, has 
not made such a distinction.  
Rogers Electric, Inc., 
346 NLRB 308 (2006).  The cases cited 
above compel the dismissa
l of this allegation. 
Next, the complaint alleges th
at on about July 24, Biggs 
again unlawfully disparaged the Union and its representatives, 
threatened employees by telling them that it would be futile for 
them to seek to enforce the co
llective-bargaining agreement, 
and threatened employees with unspecified reprisals if they 
attempted to require Atlas to comply with the terms of the col-
lective-bargaining agreement.  On that day Graves was standing 
near the timeclock waiting to clock in.  Biggs was also in the 
area speaking with employee Richard Colley.  Colley was 
complaining to Biggs about a 
matter that was depressing his 
production levelŠand compensation.  Biggs replied that there 
was nothing he could do so Colle
y told Biggs ﬁDon™t make me 
get my shop steward.ﬂ  Biggs 
replied, ﬁYou don™t have any 
good shop stewards and your shop steward can™t do anything.ﬂ  
Colley answered that they had plenty of good stewards.  Biggs 
then looked at Graves and then said, ﬁHey, what™s up Josh.ﬂ  
Biggs then raised his hand and shook it, saying that he shakes 

hands every time Graves came to his office.  Later that same 
day some employees complained to Graves that they were un-
fairly denied the opportunity to 
leave work early; Atlas allows 
employees to do so when work loads are less than expected.  So 
Graves went to Biggs™ office and asked Biggs if there would be 
any early outs on that shift.  Biggs answered that there would 
not be, that he would give all the early outs to the next shift.  
Graves asked that the early outs be split between the shifts so 
that the first shift employees would not feel like they were get-
ting screwed.  Graves pointed out to Biggs that in the past they 
had let floaters go home early be
fore the full-time employees 
but the Union had protested that practice and Atlas had then 
agreed to use seniority in de
ciding who was allowed to leave 
work early.  Biggs replied that he
 was going to let all the float-
ers go home and then tell the employees that it was their stew-
ard™s idea to do so.  Graves answered that they had already 
solved that problem.  Biggs then said that he would only get 
                                                           
3 In his brief the General Counsel quotes from the judge™s decision 
in Perth Amboy Hospital, 
279 NLRB 52 (1986), but incorrectly attrib-
utes those remarks to the Board.  In fact, the Board expressly disa-

vowed those comments and supplied its 
own rationale.  Id. at 52 fn. 2. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 356 
another slap on the wrist (if he did so).  Graves said that if he 
had to go over Biggs™ head to make 
the slap a little harder that™s 
what he would do.  Graves returned to work after they ex-
changed more words.  A few days later Graves raised this inci-
dent with Abel. During July 24 conversations Biggs disparaged the nature of 
the representation that the Un
ion provided to employees by 
telling Colley that there were
 not any good shop stewards.  But 
Biggs also indicated the futility of seeking the assistance of a 
union steward by saying that the stewards could not do any-
thing.  Biggs heightened the se
nse of futility by repeating the 
mantra that he could do as he 
pleased because he would only 
get a ﬁslap on the wristﬂ from his 
superiors.  These statements 
went beyond merely making der
ogatory comments about the 
Union or Graves; they threatened that the union activity on the 
part of employees to rectify perceived wrongs in their working 
conditions would be futile.  At
las argues that Board law re-
quires proof of antiunion animus 
and that this element is miss-
ing in this case.  Atlas is incorrect on both points.  The test in 
cases such as this is whether, under all the circumstances, the 
conduct reasonably tends 
to interfere with the free exercise of 
the rights of employees under Section 7.  
American Freight-
ways Co., 
124 NLRB 146, 147 (1959).  While it is true that the 
Union and Atlas have a mature
 collective-barg
aining relation-ship at the higher levels of their organizations, the same is not 
true at the frontline supervisory le
vel, at least concerning Biggs.  
Rather, the record conclusively
 shows Biggs™ animus towards 
the Union and toward the exercise of rights accorded to em-
ployees under the law.  And Atlas, at a minimum, tolerated 
Biggs™ conduct.  By denigrating the Union in a manner that 
impugns the Union™s representatio
nal abilities and threatens 
that continued representation by the Union will be futile, Atlas 
violated Section 8(a)(1).  
Regency House of Wallingford, 
356 NLRB 563, 567Œ568 (2011).  The General Counsel also argues 
that Biggs™ comment that he would let the floaters leave earlier 
and blame it on Graves
 was unlawful because:  A statement such as this threatens to turn employees 
against each other is extremely coercive.  Graves takes his 
position as shop steward very se
riously, not only to for his 
fellow employees but to enforce the Agreement.  Here, 
[Atlas] is giving Graves a c
hoiceŠeither he can enforce 
the Agreement and be retaliated against by the very same 
people he is looking out for, or he can allow [Atlas] to ig-
nore the Agreement and do as it wishes.  The totality of 
the circumstances in this case 
makes it obvious that [Atlas] 
is threatening to use the Agreement as a weapon to cause 
strife between the employees and Graves. 
 However, Biggs™ comments were the type of disparagement 
that the Board has held are lawful.  
Trailmobile Trailer, 
supra.  I dismiss this portion of the allegation in the complaint. 
Continuing, the complaint alleges that on about August 24, 
Biggs threatened employees with unspecified reprisals because 
they engaged in union activities.  On that day the Union™s engi-
neer was at the facility to do a time study to ascertain the accu-
racy of the labor standards set for employees by Atlas; Graves 
accompanied the engineer during portions of that time study.  
Atlas did not pay Graves for the time he accompanied the engi-
neers; instead the Union paid him for that time.  Among those 
also present were Atlas™ engineer and Frank Mendoza, the Un-
ion™s business agent.  The day before, August 23, Mendoza and 
Abel met to discuss the impending time study; they agreed that 
Graves would participate in the time study process in the reach 
area and other employees would par
ticipate in other areas of the 
warehouse.  However, they ina
dvertently omitted to designate 
anyone for the freezer area. 
During the time study Graves noticed a broken case on the 
floor and he told the reach driver to pick it up.  Atlas™ engineer 
objected to Graves™ instruction.  Graves answered that if they 
were going to do a time study, they should do an accurate one.  
Graves explained that it was part of the job of a reach driver to 
remove the case: it was in their 
training packet and if a supervi-
sor would have walked by the supervisor would have instructed 
the reach driver to remove it.  
Atlas™ engineer appeared upset 
by this interaction; he left th
e group and made a telephone call.  
A few minutes later Biggs appeared
 and told Graves that he had 10 minutes to clock in and get back to work.  By this time they 
had completed the time study for 
the reach area (Graves™ desig-
nated area) and were about to st
art on the freezer area.  At this 
point Mendoza told Biggs that Gr
aves would continue to partic-
ipate in the time study and would not be returning to work.  
Graves and Mendoza went to the breakroom; the Union™s engi-
neer was already there as were all the order selecting employ-
ees.  The employees, who were
 on their break, were asking 
questions about the time study.  Biggs then walked in and again 
told Graves that he had 10 minutes to clock in and get to work 
or there was going to be problems.  Mendoza again intervened 
and told Biggs that Graves was being paid by the Union and 
that Biggs should leave Graves alone.  Biggs again left.  
Mathew Hacker, a manager for A
tlas, then arrived and he and 
Mendoza spoke outside the breakroom
.  Abel then joined them.  
Mendoza explained the situation and Abel said that Graves was 
not going to continue with the time study process as it was 
moving into the freezer area an
d Graves was only supposed to 
do the reach area.  Mendoza asked why Graves could not con-
tinue into the freezer area; Ab
el responded that Graves just 
could not do it, that he did not want it to look to the other em-
ployees like Graves was getting his way.  Abel said that Graves 
had to get back to work, but that Graves could do it the follow-
ing day.  Mendoza protested that
 the next day was Graves™ day 
off, but Abel remained adamant.  Mendoza then came in the 
breakroom and informed Graves that he had to go back to work 
and Graves did so.  Graves came in the next day and completed 
the time study process. 
On August 24 Biggs told Graves
 that there would be conse-
quences if he did not stop assisting the Union and return to 
work.  Keep in mind that Graves was not on working time; 
rather, he was being paid by th
e Union.  And Atlas presented 
no evidence that there were production related reasons why it 
was necessary for Graves to resume working rather than con-
tinuing to assist the Union.  In short, this was a threat to take 
action against Graves if he did 
not stop engaging in union activ-
ity.  
Bay Area Los Angeles Examiner, 
275 NLRB 1063, 1081 
(1985).  By threatening to take action against an employee if he 
continued to engage in union ac
tivity, Atlas violated Section 
8(a)(1).  ATLAS LOGISTICS GROUP RETAIL SERVICES (PHOENIX)
 357
D.  Work Rule Allegations 
The complaint alleges that certain work rules maintained by 
Atlas are unlawful.
4  Since on or about April 10, 2010, and 
prior thereto, Atlas has maintained the following work rules: 
 The following are examples of actions that the Company feels 
would necessitate disciplinary measures up to or including 
termination.  However, the Company reserves the right to de-
termine the appropriate level of discipline for any action, 
based upon the individual circumstances. 
 The following are offenses that will normally result in imme-
diate termination on the first offense. 
 Group I Rule 14:  Possession of classified Company infor-
mation without authorization or revealing confidential infor-
mation about the Company to unauthorized persons, or re-
moval of such information from the warehouse. 
 On or about November 12, 2010, 
Atlas promulgated, and since 
then has maintained, the following work rule: 
 The following are examples of actions that the Company feels 
would necessitate disciplinary measures up to or including 
termination.  However, the Company reserves the right to de-
termine the appropriate level of discipline for any action, 
based upon the individual circumstances. 
 The following are offenses that will normally result in imme-
diate termination on the first offense. 
 Group I Rule 14.  Possession of classified Company infor-
mation without authorization or revealing confidential infor-
mation about the Company to unauthorized persons, or re-
moval of such information from the warehouse.  Information 
considered to be confidential under this work rule includes 
customer lists and other information concerning our custom-
ers, bid amounts, marketing stra
tegies, financial information 
(such as profits and losses), la
bor standards information, re-
search and development strate
gies, pending projects and pro-
posals and employee medical information. 
 Since on or about April 10, 2010, Atlas has maintained the 
following work rule: 
 The following are examples which normally result in discipli-

nary action, but may lead to immediate termination.  In cer-
tain situations, however, de
pending upon all the circumstanc-
es, the Company retains the sole right to determine whether 
immediate termination is necessary. 
 Group II Rule 21:  Entering or remaining on plant premises 
when not scheduled for work or when not on Company-
related business. 
 On December 20, 2010, Atlas revised these work rules.  This 
time it did so in a manner the 
General Counsel concedes does 
not violate the Act.  At the same time Atlas posted the follow-
ing notice on its bulletin boards: 
                                                           
4 The General Counsel motion to w
ithdraw allegations 5(b) and (d) 
from the complaint is granted.  Th
ere is no evidence in the record to 
support those allegations. 
FEDERAL LAW GIVES YOU THE RIGHT TO: 
Form, join, or assist a union; 
Choose representatives to barg
ain with us on your be-
half; Act together with other employees for your benefit and 
protection; and 
Choose not to engage in an
y of these protected activi-
ties. 
 WE WILL NOT
 do anything that interferes with these rights.  
More particularly: 
WE WILL NOT
 promulgate or maintain Written Work rules 
prohibiting you from: 
 (1)  Discussing wages, hour
s and working conditions.  
We will continue to have a work rule that prohibits you 
from possessing classified Co
mpany information without 
authorization or revealing c
onfidential information about 
the Company, that does not relate to wages, hours and 
working conditions, to unauthor
ized persons, or removal 
of such information from the workplace. 
(2)  Entering or remaining 
on plant premises when not 
scheduled to work or when not on Company related busi-
ness.  We will continue to have a work rule that prohibits 
you from entering or remaining in the interior of the ware-
house or other work areas when not scheduled for work; or 
(3)  Conducting personal business during breaks or 
meal times.  We will continue to have a work rule that 
prohibits you from conducting personal business during 
working time of any employee.  ﬁWorking timeﬂ does not 
include breaks or meal times. 
 WE WILL 
rescind and give no effect to the rules described 
above, and WE WILL 
post the revised Written Work Rules that 
do not contain the unlawful rules,
 and provide the language of 
the lawful rules. 
 ATLAS LOGISTICS 
GROUP SERVICES 
(PHOENIX) LLC 
 The notice was dated and signed by
 Levi Abel as General Man-
ager. 
 Atlas argues that it has effectiv
ely remedied the allegations 
in the complaint concerning the work rules.  I agree.  
Passavant Memorial Area Hospital, 
237 NLRB 138 (1978).  Atlas revised 
its rules so that they now comply with the Act and it properly 
notified the employees 
that it had done so 
and assured them of 
their rights under the Act as they pertained to the rules.  The 
General Counsel argues that A
tlas™ remedial action was not 
timely.  It is true that the allegedly unlawful rules were main-
tained for a long period of time.  But I note that there is no 
evidence that the rules were ever enforced.  And the challenge 
to their legality was first brought to
 Atlas™ attention in the first 
amended charge filed in this case by Graves on November 29.  
Taking into account the task of
 revising the rules, publishing 
the revised rules, and posting the 
notice, Atlas™ 
remedial action 
was reasonably prompt.  The Ge
neral Counsel also contends 
that the remedial action did not occur in a context free of un-
remedied unfair labor practices.  While this is true it is not dis-
positive.  The unremedied unfair labor practices described 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 358 
above are entirely unrelated to the work rules at issue.  They are 
not of a nature that would tend to undermine the assurances that Atlas gave to employees concerning the work rules.  Employers 
should be encouraged to undertake voluntary remedial action of 
the type that Atlas has taken in this case.  Accordingly, I dis-
miss these allegations of the complaint. 
CONCLUSIONS OF 
LAW Respondent has engaged in unfai
r labor practices affecting 
commerce within the meaning of Section 8(a)(1) and Section 
2(6) and (7) of the Act by 
1.  Denigrating the Union in a manner that impugns the Un-
ion™s representational abilities and threatens that continued 
representation by the Union will be futile. 
2.  Threatening to take action against an employee if he con-
tinued to engage in union activity. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirm
ative action designed to effectu-
ate the policies of the Act. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
5 ORDER The Respondent, Atlas Logist
ics Group Retail Services 
(Phoenix) LLC, of Tolleson, Arizona, its officers, agents, suc-
cessors, and assigns, shall 
1.  Cease and desist from 
(a) Denigrating the Union in a manner that impugns the Un-
ion™s representational abilities and threatens that continued 
representation by the Union will be futile. 
(b) Threatening to take action against employees if they con-
tinue to engage in union activity. 
(c) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days after service by the Region, post at its fa-
cility in Tolleson, Arizona, copies of the attached notice 
marked ﬁAppendix.ﬂ
6  Copies of the notice, on forms provided 
                                                           
5 If no exceptions are filed as provided by Sec. 102.46 of the Board's 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 6 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
by the Regional Director for Re
gion 28, after being signed by 
the Respondent™s authorized representative, shall be posted by 
the Respondent and maintained for 60 consecutive days in con-
spicuous places including all places
 where notices to employees 
are customarily posted.  Reasonable steps shall be taken by the 
Respondent to ensure that the no
tices are not altered, defaced, 
or covered by any other material.  In the event that, during the 
pendency of these proceedings, 
the Respondent has gone out of 
business or closed the facility
 involved in these proceedings, 
the Respondent shall duplicate and 
mail, at its own expense, a 
copy of the notice to all current employees and former employ-
ees employed by the Respondent at any time since July 24. 
(b) Within 21 days after service by the Region, file with the 
Regional Director a sworn certifica
tion of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government 
 The National Labor Relations Board has found that we violated 
Federal labor law and has ordered us to post and obey this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to barg
ain with us on your be-
half 
Act together with other employees for your benefit and 
protection 
Choose not to engage in an
y of these protected activi-
ties. 
 WE WILL NOT
 denigrate the Union in a manner that impugns 
the Union™s representational abilities and threatens that contin-
ued representation by the Union will be futile. 
WE WILL NOT
 threaten to take action against employees if 
they continue to engage in union activity. 
WE WILL NOT
 in any like or related manner interfere with, re-
strain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
 ATLAS LOGISTICS 
GROUP RETAIL SERVICES (PHOENIX
) LLC 
                                                                                             
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 